Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment for application 16/586111 filed 06/22/2021.
Claims 1-20 are currently pending and have been fully considered. 
The 35 U.S.C. 112 rejections of claims 112 have been withdrawn in light of applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 18, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 12 teaches ranges that are not feasible.  When one of more dialkyl ether is at the upper limit of 20 vol%, the other components even at the lowest limit (76 vol% of alkylate, 5 vol% isopentane, and 1 vol % of one of more alcohol) would lead to a total of 102 vol%.
Claims 18, 19 and 20 recite the transitional language “consisting essentially of.”
However, Claims 18 depend on Claim 14 which has been amended to require tetraethyl lead which must be present.
However, Claims 19 and 20 depend on Claim 14 which has been amended to require both a manganese based octane booster and tetraethyl lead which must be present.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CLARK (U.S. 7833295) in view of BARNES (U.S. 6767372).
CLARK teaches unleaded blend compositions.
Regarding claims 1 and 14, CLARK teaches unleaded fuel compositions that comprise a base blend composition having a MON of at least 80. (Abstract)  CLARK further teaches aviation gasolines with MON of at least 98 [ln 3-11 of column 13]
CLARK teaches not explicitly teach cyclopentadienyl manganese tricarbonyl or the amount of cyclopentadienyl manganese tricarbonyl is present.
CLARK teaches that the organolead compounds are present in amounts less than 0.013 gPb/L, and are usually free of manganese additives. [ln 49-52 of column 8].  1 Liter is about 0.26 Gallon.  CLARK teaches that avgas has less than about 0.5 g Pb/L. 
CLARK teaches tetraethyl lead is known to boost the octane number of aviation base fuel. [ln 7-19 of column 2]

BARNES does teach in lines 52-59 of column 1 that methylcyclopentadieny| manganese tricarbonyl are alternatives to tetraethyl lead in the fuel art.
It would be obvious to one of ordinary skill in the art to add the methylcyclopentadienyl manganese tricarbonyl as a part (about 50mg Mn/L to about 90 mg Mn/L) of the less than 0.5 g Pb/L along with tetraethyl lead with a reasonable expectation of success.
The composition CLARK teaches comprises component (a) and component (b) [ln 3-50 of column 13]
Component (b) is taught to comprise a component IV, in particular isooctane (224 trimethylpentane) (alkylate) that may be present from 10-80% in the composition. [ln 17-48 of column 14]
A ratio for aviation gasoline is given that comprise 2,3,3 trimethylbutane with isopentane and iso-octane as 10-80 : 5-25 : 10-80.  (about 70 vol% to about 80 % of alkylate (iso-octane))  (about 5 vol% to about 9 vol% isopentane) [ln 28-35 of column 7]
Component (a) is taught to be at least one hydrocarbon having the formula:
R — CH2 — CH(CH3) — C(CH3)2 — CH3

Component (a) may be triptane (2, 2, 3 trimethylbutane) and 2,2,3 trimethylpentane.
The compositions may comprise at least one of a known octane booster, usually an ether. The ether octane booster is usually a dialkyl ether. Examples taught in include ethyl tertiary butyl ether and methyl tertiary butyl ether. [ln 28-40 of column 6]
The amount of the ether octane booster is up to 30% vol of the composition. (about 10 vol to about 20 vol% of one or more dialkyl ether) [ln 52-69 of column 6]
CLARK teaches that the octane booster may be an alcohol with 1-6 carbon atoms. (methanol). [ln 28-40 of column 6] BAZZANI et al. further teach that other engine performing additives may be present. (methanol) [ln 37-46 of column 17]
CLARK does not explicitly teach the amount of alcohol that may be present. However, CLARK teaches that for avgas (aviation gasoline) compositions, the ratio between component (I) and component (II) is in a volume ratio of 40:60 to 99:1. [ln 52-59 of column 6]
It would be obvious to one of ordinary skill in the art to use component (II) with partially an alcohol octane booster in addition to the ether octane booster.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, CLARK teaches octane enhancer. 
The compositions may comprise at least one of a known octane booster, usually an ether. [ln 28-40 of column 6]
The volume of the octane booster is taught to comprise 0-25 vol%. [ln 4-9 of column 70] 
It would be well within one of ordinary skill in the art to further add more octane booster such as 0.02 – 0.07 vol% more octane booster.
Regarding claim 2, CLARK teaches component (IV), part of component (b) includes isooctane. [ln 17-48 of column 14]
Regarding claims 3-4, and 15, component (a), aside from a component(l), may comprise a component (II) which is one of a known octane booster, usually an ether. The ether octane booster is usually a dialkyl ether. Examples taught in include ethyl tertiary butyl ether and methyl tertiary butyl ether. [ln 28-40 of column 6]
Regarding claims 5-6, and 16, CLARK teaches that the octane booster may be an alcohol with 1-6 carbon atoms. (methanol). [ln 28-40 of column 6] 

Regarding clam 7, the compositions may comprise at least one of a known octane booster, usually an ether. [ln 28-40 of column 6]
The volume of the octane booster is taught to comprise 0-25 vol%. [ln 4-9 of column 70] 
It would be well within one of ordinary skill in the art to further add more octane booster, such as 0.02 – 0.07 vol% more octane booster.
Regarding claims 8 and 17, BARNES does teach in lines 52-59 of column 1 that methylcyclopentadienyl manganese tricarbonyl are alternatives to tetraethyl lead in the fuel art.
It would be obvious to one of ordinary skill in the art to add the methylcyclopentadienyl manganese tricarbonyl in an amount to substitute in part for the tetraethyl lead present in CLARK.
BARNES does teach in lines 52-59 of column 1 that methylcyclopentadienyl manganese tricarbonyl are alternatives to tetraethyl lead in the fuel art.
It would be obvious to one of ordinary skill in the art to add the methylcyclopentadienyl manganese tricarbonyl in an amount of from about 50 mg Mn/L to about 90 mg Mn/L to partially substitute for the tetraethyl lead.

Regarding claim 10, CLARK teaches that the compositions for avgas (aviation gasoline) are free or organolead compounds such as less than 0.013 g Pb/L.   1 Liter is about 0.26 Gallon.  CLARK teaches that the avgas have less than about 0.5 g Pb/L.
Regarding claims 11 and 18, BARNES does teach in lines 52-59 of column 1 that methylcyclopentadienyl manganese tricarbonyl are alternatives to tetraethyl lead in the fuel art.
The composition CLARK teaches comprises component (a) and component (b) [ln 3-50 of column 13]
Component (b) is taught to comprise a component IV, in particular isooctane (224 trimethylpentane) (alkylate) that may be present from 10-80% in the composition. [ln 17-48 of column 14]
A ratio for aviation gasoline is given that comprise 2,3,3 trimethylbutane with isopentane and iso-octane as 10-80 : 5-25 : 10-80 (about 76 vol% to about 78 % of alkylate (iso-octane))  (about 6 vol% to about 8 vol% isopentane) [ln 28-35 of column 7]
 ethyl tertiary butyl ether and methyl tertiary butyl ether. 
The amount of the ether octane booster is up to 30% vol of the composition. (about 14 vol to about 26 vol% of one or more dialkyl ether) [ln 52-69 of column 6]
CLARK teaches that the octane booster may be an alcohol with 1-6 carbon atoms. (methanol). [ln 28-40 of column 6]
CLARK further teaches that other engine performing additives may be present. (methanol) [ln 12-15 of column 3]
CLARK does not explicitly teach the amount of alcohol that may be present. However, CLARK teaches that for avgas (aviation gasoline) compositions, the ratio between component (I) and component (II) is in a volume ratio of 40:60 to 99:1.
It would be obvious to one of ordinary skill in the art to use component (II) with partially an alcohol octane booster (such as about 1 vol to about 5 vol%) in addition to the ether octane booster.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
CLARK teaches octane enhancer. 
Component (a), aside from a component(l), may comprise a component (II) which is one of a known octane booster, usually an ether. 
The volume of the octane booster is taught to comprise 0-25 vol%. [ln 4-9 of column 70] 
It would be well within one of ordinary skill in the art to further add more octane booster such as 0.02 – 0.07 vol% more octane booster.
Regarding claims 12 and 19, the composition CLARK teaches comprises component (a) and component (b) [ln 3-50 of column 13]
Component (b) is taught to comprise a component IV, in particular isooctane (224 trimethylpentane) (alkylate) that may be present from 10-80% in the composition. [ln 17-48 of column 14]
A ratio for aviation gasoline is given that comprise 2,3,3 trimethylbutane with isopentane and iso-octane as 10-80 : 5-25 : 10-80 (76 vol% to 80 % of alkylate (iso-octane))  (5 vol% to 9 vol% isopentane) [ln 28-35 of column 7]
 ethyl tertiary butyl ether and methyl tertiary butyl ether. 
The amount of the ether octane booster is up to 30% vol of the composition. (10 vol to 20 vol% of one or more dialkyl ether) [ln 52-69 of column 6]
CLARK teaches that the octane booster may be an alcohol with 1-6 carbon atoms. (methanol). [ln 28-40 of column 6]
CLARK further teaches that other engine performing additives may be present. (methanol) [ln 12-15 of column 3]
CLARK does not explicitly teach the amount of alcohol that may be present. However, CLARK teaches that for avgas (aviation gasoline) compositions, the ratio between component (I) and component (II) is in a volume ratio of 40:60 to 99:1.
It would be obvious to one of ordinary skill in the art to use component (II) with partially an alcohol octane booster in addition to the ether octane booster. (about 1 vol% to about 5 vol% alcohol)
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 13, and 20 the composition CLARK teaches comprises component (a) and component (b) [ln 3-50 of column 13]
Component (b) is taught to comprise a component IV, in particular isooctane (224 trimethylpentane) (alkylate) that may be present from 10-80% in the composition. [ln 17-48 of column 14]
A ratio for aviation gasoline is given that comprise 2,3,3 trimethylbutane with isopentane and iso-octane as 10-80 : 5-25 : 10-80 (77 vol% of alkylate (iso-octane))  (7 vol% isopentane) [ln 28-35 of column 7]
Component (a), aside from a component(l), may comprise a component (II) which is one of a known octane booster, usually an ether. The ether octane booster is usually a dialkyl ether. Examples taught in include ethyl tertiary butyl ether and methyl tertiary butyl ether. 
The amount of the ether octane booster is up to 30% vol of the composition. (15 vol% of one or more dialkyl ether) [ln 52-69 of column 6]
CLARK teaches that the octane booster may be an alcohol with 1-6 carbon atoms. (methanol). [ln 28-40 of column 6]

CLARK does not explicitly teach the amount of alcohol that may be present. However, CLARK teaches that for avgas (aviation gasoline) compositions, the ratio between component (I) and component (II) is in a volume ratio of 40:60 to 99:1.
It would be obvious to one of ordinary skill in the art to use component (II) with partially an alcohol octane booster in addition to the ether octane booster. (1 vol% alcohol)
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BAZZANI et al. (USPGPUB 2002/0045785) in view of BARNES (U.S. 6767372).
Regarding claims 1 and 14, BAZZANI et al. teach unleaded fuel compositions that comprise a base blend composition having a MON of at least 98 for aviation gasoline. (Abstract)
BAZZANI et al. do not explicitly teach cyclopentadienyl manganese tricarbonyl or the amount of cyclopentadienyl manganese tricarbonyl is present.
BAZZANI et al. teach that the organolead compounds are present in amounts less than 0.013 gPb/L, and are usually free of manganese additives. [Para 52].  1 Liter is about 0.26 Gallon.  BAZZANI et al. teach that the avgas have less than about 0.5 g Pb/L.
BAZZANI et al. teach tetraethyl lead is known to boost the octane number of aviation base fuel.
It would be obvious to one of ordinary skill in the art to add less than about 0.5g Pb/L to boost the octane number.  
BARNES does teach in lines 52-59 of column 1 that methylcyclopentadieny| manganese tricarbonyl are alternatives to tetraethyl lead in the fuel art.
It would be obvious to one of ordinary skill in the art to add the methylcyclopentadienyl manganese tricarbonyl as a part (about 50mg Mn/L to 
The composition BAZZANI et al. teach comprises component (a) and component (b).
Component (b) is taught to comprise a component IV, in particular isooctane (224 trimethylpentane) (alkylate) that may be present from 10-80% in the composition. [Paras 87-88]
A ratio for aviation gasoline is given that comprise 2,3,3 trimethylbutane with isopentane and iso-octane as 10-80 : 5-25 : 10-80.  (about 70 vol% to about 80 % of alkylate (iso-octane))  (about 5 vol% to about 9 vol% isopentane) [ Para 44 ]
Component (a) is taught to be at least one hydrocarbon having the formula:
R — CH2 — CH(CH3) — C(CH3)2 — CH3
wherein R is hydrogen or methyl, especially triptane.
Component (a) may be triptane ( 2, 2, 3 trimethylbutane) and 2,2,3 trimethylpentane.
Component (a), aside from a component(l), may comprise a component (II) which is one of a known octane booster, usually an ether. The ether octane  ethyl tertiary butyl ether and methyl tertiary butyl ether. [Para 78]
The amount of the ether octane booster is up to 30% vol of the composition. (about 10 vol to about 20 vol% of one or more dialkyl ether)
BAZZANI et al. teach that the octane booster may be an alcohol with 1-6 carbon atoms. (methanol). [Para 78]  BAZZANI et al. further teach that other engine performing additives may be present. (methanol) [Para 107]
BAZZANI et al. do not explicitly teach the amount of alcohol that may be present. However, BAZZANI et al. teach that for avgas (aviation gasoline) compositions, the ratio between component (I) and component (II) is in a volume ratio of 40:60 to 99:1.
It would be obvious to one of ordinary skill in the art to use component (II) with partially an alcohol octane booster in addition to the ether octane booster.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, BAZZANI et al. teach octane enhancer. 
Component (a), aside from a component(l), may comprise a component (II) which is one of a known octane booster, usually an ether. 

Regarding claim 2, BAZZANI et al. teach component (IV), part of component (b) includes isooctane. [Paras 87-88]
Regarding claims 3-4, and 15, component (a), aside from a component(l), may comprise a component (II) which is one of a known octane booster, usually an ether. The ether octane booster is usually a dialkyl ether. Examples taught in include ethyl tertiary butyl ether and methyl tertiary butyl ether. [Para 78]
Regarding claims 5-6, and 16, BAZZANI et al. teach that the octane booster may be an alcohol with 1-6 carbon atoms. (methanol). [Para 78]  BAZZANI et al. further teach that other engine performing additives may be present. (methanol) [Para 107]
Regarding clam 7, BAZZANI et al. teach octane enhancer. 
Component (a), aside from a component(l), may comprise a component (II) which is one of a known octane booster, usually an ether. 
It would be well within one of ordinary skill in the art to further add more octane booster such as 0.02 – 0.07 vol% more octane booster.

It would be obvious to one of ordinary skill in the art to add the methylcyclopentadienyl manganese tricarbonyl in an amount to substitute in part for the tetraethyl lead present in BAZZANI et al.
Regarding claim 9, BAZZANI et al. teach aviation gasoline that include anti- oxidants, corrosion inhibitors. [Paras 17 and 53]
Regarding claim 10, BAZZANI et al. teach that the compositions for avgas (aviation gasoline) are free or organolead compounds such as less than 0.013 g Pb/L.   1 Liter is about 0.26 Gallon.  BAZZANI et al. teach that the avgas have less than about 0.5 g Pg/L.
Regarding claims 11, and 18, BARNES does teach in lines 52-59 of column 1 that methylcyclopentadieny| manganese tricarbonyl are alternatives to tetraethyl lead in the fuel art.
Component (b) is taught to comprise a component IV, in particular isooctane (224 trimethylpentane) (alkylate) that may be present from 10-80% in the composition. [Paras 87-88]
(about 76 vol% to about 78 % of alkylate (iso-octane))  (about 6 vol% to about 8 vol% isopentane) [ Para 44 ]
Component (a), aside from a component(l), may comprise a component (II) which is one of a known octane booster, usually an ether. The ether octane booster is usually a dialkyl ether. Examples taught in include ethyl tertiary butyl ether and methyl tertiary butyl ether. [Para 78]
The amount of the ether octane booster is up to 30% vol of the composition. (about 14 vol to about 26 vol% of one or more dialkyl ether)
BAZZANI et al. teach that the octane booster may be an alcohol with 1-6 carbon atoms. (methanol). [Para 78]  BAZZANI et al. further teach that other engine performing additives may be present. (methanol) [Para 107]
BAZZANI et al. do not explicitly teach the amount of alcohol that may be present. However, BAZZANI et al. teach that for avgas (aviation gasoline) compositions, the ratio between component (I) and component (II) is in a volume ratio of 40:60 to 99:1.

Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
BAZZANI et al. teach octane enhancer. 
Component (a), aside from a component(l), may comprise a component (II) which is one of a known octane booster, usually an ether. 
It would be well within one of ordinary skill in the art to further add more octane booster such as 0.02 – 0.07 vol% more octane booster.
Regarding claims 12, and 19, component (b) is taught to comprise a component IV, in particular isooctane (224 trimethylpentane) (alkylate) that may be present from 10-80% in the composition. [Paras 87-88]
A ratio for aviation gasoline is given that comprise 2,3,3 trimethylbutane with isopentane and iso-octane as 10-80 : 5-25 : 10-80.  (76 vol% to 80 % of alkylate (iso-octane))  (5 vol% to 9 vol% isopentane) [ Para 44 ]
Component (a), aside from a component(l), may comprise a component (II) which is one of a known octane booster, usually an ether. The ether octane  ethyl tertiary butyl ether and methyl tertiary butyl ether. [Para 78]
The amount of the ether octane booster is up to 30% vol of the composition. (10 vol to 20 vol% of one or more dialkyl ether)
BAZZANI et al. teach that the octane booster may be an alcohol with 1-6 carbon atoms. (methanol). [Para 78]  BAZZANI et al. further teach that other engine performing additives may be present. (methanol) [Para 107]
BAZZANI et al. do not explicitly teach the amount of alcohol that may be present. However, BAZZANI et al. teach that for avgas (aviation gasoline) compositions, the ratio between component (I) and component (II) is in a volume ratio of 40:60 to 99:1.
It would be obvious to one of ordinary skill in the art to use component (II) with partially an alcohol octane booster in an amount of 1 -5 vol% in addition to the ether octane booster.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
isooctane (224 trimethylpentane) (alkylate) that may be present from 10-80% in the composition. [Paras 87-88]
A ratio for aviation gasoline is given that comprise 2,3,3 trimethylbutane with isopentane and iso-octane as 10-80 : 5-25 : 10-80.  (77 vol% of alkylate (iso-octane))  (7 vol% isopentane) [ Para 44 ]
Component (a), aside from a component(l), may comprise a component (II) which is one of a known octane booster, usually an ether. The ether octane booster is usually a dialkyl ether. Examples taught in include ethyl tertiary butyl ether and methyl tertiary butyl ether. [Para 78]
The amount of the ether octane booster is up to 30% vol of the composition. (15 vol% of one or more dialkyl ether)
BAZZANI et al. teach that the octane booster may be an alcohol with 1-6 carbon atoms. (methanol). [Para 78]  BAZZANI et al. further teach that other engine performing additives may be present. (methanol) [Para 107]
BAZZANI et al. do not explicitly teach the amount of alcohol that may be present. However, BAZZANI et al. teach that for avgas (aviation gasoline) compositions, the ratio between component (I) and component (II) is in a volume ratio of 40:60 to 99:1.

Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art CLARK and BAZZANI do not teach a combination of from about 50 mg Mn/L to about 90 mg Mn/L manganese based octane improver and from about 0.05 g/gal to about 0.08 g/gal of tetraethyl lead.
This is not persuasive as CLARK and BAZZANI defines “free of organolead compounds” with an example of less than 0.013 g/L.  0.013 g/L is about 0.05 g/gal.  The current ranges teaches about 0.05 g – 0.08 g/gal of tetraethyl lead.

It would be well within one of ordinary skill in the art to substitute a known alternative as part of the about 0.05 g/gal of organolead compounds.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GAUGHAN (U.S. 5470358) teach unleaded aviation gasoline.
Modern aviation gasoline is taught to comprise a blend of isopentane, alkylate, toluene and tetraethyl lead.
Conventional octane boosters such as methyl tertiary butyl ether and ethanol are taught to be insufficient to boost the MON of aviation gasoline to 99.5.
HENDERSON (U.S. 6238446) teach unleaded aviation gasoline that comprises 85-92 volume of aviation alkylate, 4 to 10 volume of ether such as methyl tert-butyl ether and ethyl tert-butyl ethers, 0-10 volume of one or more 
BRALY (U.S. 10550347) teaches a high octane unleaded aviation gasoline that comprises alkylate, and alcohols.
PASCALE (U.S. 8741126) teach an aviation gasoline comprising an alkylate , isopentane and alkyl(aromatics) and ethers and other additives.
SCHOPPE (U.S. 6451075) teach an aviation gasoline comprising isooctane, xylene, isopentane, isobutene, and tetraethyl lead. SCHOPPE further teach methyl t-butyl ether.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771